DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-12 are pending and are currently under consideration.
	Claims 1, 9, and 10 are currently amended.  
	
Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 and 10 recite that a particular component is “dispersed in a water”.  It is unclear what is intended by the concept of “a water”.  This linguistic structure would imply that “water” is a genus, wherein the species are unclear.  Further, it is unclear from the claims whether this is intended to be a specific composition limitation, or whether the claim is intended as an intended use, such that the particularly recited 
Response to Arguments
Applicant argues in the Remarks filed 12/27/2021 that in light of Applicant’s amendments, Applicant believes that the 112 rejections have been overcome.  Applicant’s argument is not found persuasive since, as noted above, Applicant’s amendments resulted in further 112 issues.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims, as written, do not sufficiently distinguish over compositions comprising oxo fatty acid derivatives (such as (9Z, 11E)-13-oxo-9,11-octadecadienoid acid and 12-oxo-phytodienoic acid) as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed composition and the naturally occurring compositions.  The claimed composition reads upon naturally occurring Arabidopsis leaves and seeds, which comprises (9Z, 11E)-13-oxo-9,11-octadecadienoid acid and 12-oxo-phytodienoic 
In the absence of the hand of man, naturally occurring compositions (e.g. red clover) are considered non-statutory subject matter (Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980)).  It should be noted that the mere purity of a naturally occurring product does not necessarily impart patentability (Ex parte Siddiqui, 156 U.S.P.Q. 426 (1996)).  However, when purification results in a new utility, patentability is considered (Merck Co. v. Chase Chemical Co., 273 F. Supp 68 (1967), 155 U.S.P.Q. 139, (District Court, New Jersey, 1967)).  
Response to Arguments
Applicant argues in the Remarks filed 12/27/2021 that the Examiner has not utilized the “markedly different characteristics analysis” and therefore, a rejection under 101 is improper.  Applicant’s argument is not found persuasive.  First, it is noted that for the majority of the claims, only a singular component is present, wherein one cannot separate a product from its properties, therefore, Applicant’s assertion that their singular ingredient has “markedly different characteristics” from natures singular ingredient is not found tenable.  Applicant’s assertion that there are additional components in particular amounts is not found persuasive (see 112 rejection above).  For claim 8, water is considered a well-known carrier and/or diluent, wherein these exist together in nature as well.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollenweider et al (The Plant Journal, 2000).
Vollenweider teaches that Arabidopsis leaves comprise 13-oxo-oxtadeca-9(Z),11(E)-dienoic acid (see entire document, for instance, 468, right column, second paragraph).  
Response to Arguments
Applicant argues in the Remarks filed 12/27/2021 that the prior art does not teach that the component that is found naturally in plants has the properties that Applicant is asserting.  Applicant’s argument is not found persuasive.  It is noted that the prior art compound is the same as the instantly claimed compound.  MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Further, even if, arguendo, the prior art does not acknowledge a particular property of the compound, the compound is still anticipated by being expressly taught by the prior art.  MPEP 2112 states: ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” MPEP 2121(III) states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122”.  Finally, the prior art is not required to teach the same motivation as Applicant to anticipate the claimed invention.  MPEP 2131.05 states “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting  & Eng ’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003).  

Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anuja et al (The Plant Cell, 2011).
Anuja teaches that 12-oxo-phytodienoic acid accumulates during the seed development in Arabidopsis (see entire document, for instance, Title).  
 Response to Arguments
Applicant argues in the Remarks filed 12/27/2021 that the independent claim does not include the structure of 12-oxo-phytodienoic acid.  Applicant’s argument is not found persuasive.  12-oxo-phytodienoic acid is within the scope of the structure set forth in claim 1.  Specifically, it is noted that there is nothing that excludes the branching components in R2 from connecting to R1.  While Applicant asserts this is outside the scope of claim 1, the claim is written sufficiently broadly so as to include said structure of 12-oxo-phytodienoic acid.  It is further noted that Applicant has language in their specification discussing mixtures, but that language is not utilized in this instance.  Further, it is noted that the prior art compound, which is within the scope of claim 1 and expressly claimed in claim 7, is the same as the instantly claimed compound.  MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Further, even if, arguendo, the prior art does not acknowledge a particular property of the compound, the compound is still anticipated by being expressly taught by the prior art.  MPEP 2112 states: ““[T]he discovery of a previously unappreciated Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” MPEP 2121(III) states “A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122”.  Finally, the prior art is not required to teach the same motivation as Applicant to anticipate the claimed invention.  MPEP 2131.05 states “Arguments that the alleged anticipatory prior art is nonanalogous art’ or teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not germane’ to a rejection under section 102.” Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). See also State Contracting  & Eng ’ g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068, 68 USPQ2d 1481, 1488 (Fed. Cir. 2003).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611